UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1179



RUFUS PLEASANT,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1459-A)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rufus Pleasant, Appellant Pro Se. Joel Eric Wilson, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rufus Pleasant appeals the district court’s order granting

summary judgment to Defendant in this employment discrimination

action.   On appeal, Pleasant challenges the district court’s con-

clusion that his action was barred by res judicata, asserting that

the voluntary dismissal with prejudice of his first action was not

an adjudication on the merits.   We have reviewed the record, the

district court’s order, and the transcript of the January 7, 2000,

hearing on the motion for summary judgment that contains the dis-

trict court’s reasoning. We agree with the district court that the

disposition of Pleasant’s first suit was an adjudication on the

merits. See Schwarz v. Folloder, 767 F.2d 125, 129 (5th Cir. 1985).

In his informal brief, Pleasant also makes various malpractice

allegations against his attorney, who also represented him in the

first action.   Pleasant’s malpractice claim is not a basis for

invalidating the district court's order.    See Sanchez v. United

States Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).   Accord-

ingly, we affirm on the reasoning of the district court.        See

Pleasant v. Henderson, No. CA-99-1459-A (E.D. Va. Jan. 7, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                            AFFIRMED


                                 2